Exhibit 10.1

 
SEVERANCE AND RELEASE AGREEMENT
 
 
Philip L. Mazzini (“Employee”) and HRB Tax Group, Inc. (“Company”) enter into
this Severance and Release Agreement (“Release Agreement”) under the terms and
conditions recited below.
 
I.           Recitations
 
A.           Employee was employed as President, Retail Tax of HRB Tax Group,
Inc., a wholly owned subsidiary of H&R Block, Inc.  Due to changing business
needs that resulted in a restructuring that impacted the Company and caused the
elimination of Employee’s position, Employee resigned his employment with HRB
Tax Group, Inc. effective April 30, 2012 (the “Termination Date”).
 
B.           Employee and Company wish to enter into a full and final settlement
of all issues and matters that exist between them, which include, but are not
limited to, any issues and matters that may have arisen out of Employee’s
employment with or separation from Company.
 
C.           Employee specifically acknowledges that Company has advised him to
seek his own personal legal counsel prior to signing this Release Agreement.
 
D.           In exchange for the mutual promises of Employee and Company set
forth in this Release Agreement, Employee and Company agree to the terms and
conditions set forth below.
 
II.           Basic Terms of the Release Agreement
 
A. The parties agree to treat Employee’s separation from employment as a
Qualifying Termination, but not a Change in Control Termination, as defined in
the H&R Block, Inc. Executive Severance Plan applicable to Employee (the “Plan”)
(a copy of the Plan is attached to this Release Agreement as Exhibit
A).  Accordingly, following the Company’s receipt of a fully executed copy of
this Release Agreement, and provided that Employee does not revoke as permitted
in paragraph III(A) below, Company agrees to provide Employee with the following
payments and benefits to which he would be entitled under the Plan, which shall
be payable and provided in accordance with and subject to the terms of the Plan
unless otherwise specified below:
 
1.           Severance Payment.  Company will pay Employee a lump sum payment in
the amount of $875,000, less applicable tax withholdings.
 
2.           COBRA Subsidy.  Company will pay Employee a lump sum payment of
$11,923.00, less applicable tax withholdings, which represents an amount equal
to the Company’s regular monthly premium toward the Employee’s health and
welfare benefits as of Employee’s last day worked multiplied by twelve (12)
months.
 
3.           Short-Term Incentive Payment.  Company will pay Employee any award
payable under any applicable Short-Term Incentive (“STI”) Plan for fiscal year
2012 based upon Employee’s actual performance and the Company’s or H&R Block,
Inc.’s attainment of goals established under the STI Plan as determined by the
H&R Block, Inc. Board of Directors in its sole discretion.  Such award, if any,
shall be payable in accordance with the Company’s short-term incentive process
and subject to the terms and conditions of any applicable STI Plan.  Company
will pay Employee any short term incentive award due him at the time such awards
are generally payable under the applicable STI Plan to other participants.
 

 
 

--------------------------------------------------------------------------------

 

 
4.           Stock Options.  Those portions of any incentive stock options
(“ISO”) and nonqualified stock options (“NQSO”) to purchase shares of H&R Block,
Inc.’s common stock granted to Employee under the 2003 Long-Term Executive
Compensation Plan (or any predecessor or successor plan) and outstanding on July
11, 2010  and that are vested or scheduled to vest between the Termination Date
and twelve (12) months thereafter (based solely on the time-specific vesting
schedule included in the applicable stock option agreement), shall vest and
become exercisable as of the Termination Date.  With respect to any stock
options outstanding on July 11, 2010 that are vested or become vested pursuant
to this subparagraph, Employee may exercise such options until the earlier of
(a) fifteen (15) months following the Termination Date; or (b) the last day the
options would have been exercisable if Employee had not incurred a separation
from service.  Those portions of any ISO and NQSO to purchase shares of H&R
Block, Inc.’s common stock granted to Employee after July 11, 2010 that are not
vested as of the Termination Date shall be forfeited.  With respect to those
portions of any ISO and NQSO that were granted after July 11, 2010 and that are
vested as of the Termination Date, Employee shall have until the earlier of (a)
twelve (12) months following the Termination Date or (b) the last day the
options would have been exercisable if Employee had not incurred a separation
from service to exercise such options.  A list of the stock options vested as of
the Termination Date, to become vested pursuant to this subparagraph, and that
shall be forfeited on the Termination Date is attached as Exhibit B.
 
5.           Performance Shares.  Subject to the terms and conditions of the
applicable award agreement, Employee will vest in a pro-rata portion of the
award of outstanding performance shares granted under the 2003 Long-Term
Executive Compensation Plan (or any predecessor or successor plan) as of the
Termination Date.  Employee shall become entitled to payment of such vested
portion of the award pursuant to the provisions of the applicable award
agreement based on the achievement of the performance goals at the end of the
then-applicable performance period.  A list of the performance shares
outstanding as of the Termination Date, to become vested pursuant to this
subparagraph, and that shall be forfeited on the Termination Date is attached as
Exhibit C.
 
6.           Restricted Shares.  All restrictions on any shares of H&R Block,
Inc.’s common stock awarded to Employee under the 2003 Long-Term Executive
Compensation Plan (“Restricted Shares”) and outstanding on July 11, 2010 and
that would have lapsed absent a termination of employment in accordance with
their terms by reason of time between the Termination Date and twelve (12)
months thereafter shall terminate (and shall be fully vested) as of the
Termination Date.  Those portions of any restricted shares granted to Employee
after July 11, 2010 that are not vested as of the Termination Date shall be
forfeited.  A list of the Restricted Shares outstanding as of the Termination
Date, to become vested pursuant to this subparagraph, and that shall be
forfeited on the Termination Date is attached as Exhibit D.  
 
7.           Outplacement Services.  Company will pay an amount not to exceed
$1,000.00 per month directly to a professional outplacement assistance firm
which is reasonably suitable to Employee until the earlier to occur of (a) the
date Employee obtains other employment; or (b) fifteen (15) months following the
Termination Date.
 
B.           Employee agrees to the following:
 
1.           Release of Claims.  Employee agrees to and hereby does release and
forever discharge Company, and each and every one of its direct and indirect
parent, affiliate, subsidiary, component, predecessor and successor companies,
and their respective past and present agents, officers, executives, employees,
attorneys, directors, and assigns (collectively the “Released Parties”) from any
and all matters, claims, charges, demands, damages, causes of action, debts,
liabilities, controversies, claims for attorneys’ fees, judgments, and suits of
every kind and nature whatsoever, foreseen or
 

 
2

--------------------------------------------------------------------------------

 

unforeseen, known or unknown, which have arisen between Employee and the
Released Parties up to the date Employee signs this Release Agreement, all as
more fully set forth in paragraphs IV(A) through (F) below.
 
2.           Confidential Information.  Employee agrees that he will not,
without the prior written consent of Company, directly or indirectly use for the
benefit of any person or entity other than Company, or make known, divulge or
communicate to any person, firm, corporation or other entity, any confidential
or proprietary information, knowledge or trade secrets acquired, developed or
learned of by Employee during his employment with Company.  Employee shall not
retain after the Termination Date, any document, record, paper, disk, tape or
compilation of information relating to any such confidential information.
 
3.           Return of Company Property.  Employee shall return to Company by
the Termination Date, any and all things in his possession or control relating
to Company, including but not limited to any equipment issued to Employee, all
correspondence, reports, contracts, financial or budget information, personnel
or labor relations files, office keys, manuals, and all similar materials not
specifically listed here.  Employee further agrees that as of the Termination
Date he will have no outstanding balance on his corporate credit card for which
appropriate travel and expense accounting has not been submitted.
 
4.           Legal Hold.  To the extent Employee has received a Preservation
Notice/Legal Hold from the Legal Department, Employee shall take all necessary
steps to preserve information related in any way to the Preservation
Notice/Legal Hold in its original format and location and will not modify,
delete or destroy such information.  Employee will notify the Legal Department
of the nature and location of any and all such information.
 
5.           Non-Solicitation of Employees.  For a period of two years after the
Termination Date, Employee agrees that he will not directly or indirectly
recruit, solicit, or hire any employee of the Company or of its parents,
subsidiaries or related-companies (collectively “Affiliates”) or otherwise
induce any Company or Affiliate employee to leave the employment of the Company
or Affiliate or to become an employee of or otherwise be associated with any
other party or with Employee or any company or business with which Employee is
or may become associated.  The running of the two-year period will be suspended
during any period of violation and/or any period of time required to enforce
this covenant by litigation or threat of litigation.
 
6.           Non-Solicitation of Customers.  For a period of two years after the
Termination Date, Employee agrees that he will not directly or indirectly
solicit or enter into any arrangement with any person or entity which is, at the
time of the solicitation, a customer of the Company or an Affiliate for the
purpose of engaging in any business transaction of the nature performed by the
Company or such Affiliate, or contemplated to be performed by the Company or
such Affiliate, for such customer, provided that this paragraph will only apply
to customers for whom Employee personally provided services while employed by
the Company or customers about whom or which Employee acquired material
information while employed by the Company.  The running of the two-year period
will be suspended during any period of violation and/or any period of time
required to enforce this covenant by litigation or threat of litigation.
 
7.           Non-Competition.  For two years after Employee’s Termination Date,
Employee agrees that he will not engage in, or own or control any interest in
(except as a passive investor in less than one percent of the outstanding
securities of publicly held companies), or act as an officer, director or
employee of, or consultant or advisor to, any of the following located anywhere
in the United States,

 
3

--------------------------------------------------------------------------------

 
Canada, Australia, India and, and such other geographic markets where Employee
has had direct and substantial involvement in the Company’s operations or the
evaluation or development of operations on behalf of the Company in such
geographic markets:  (i) any entity that engages in any business competitive
with the business activities of the Company including, without limitation, its
assisted and digital (including software) tax services businesses (“Prohibited
Companies”); (ii) any financial institution or business where any of Employee’s
duties or activities would relate to or assist in providing services or products
to one or more of the Prohibited Companies for use in connection with products,
services or assistance being provided to customers; or (iii) any financial
institution or business whose primary purpose is to provide services or products
to one or more of the Prohibited Companies for use in connection with products,
services or assistance being provided to customers.  Without limiting clause
(iii), any financial institution or business whose profits or revenues from the
provision of services or products to Prohibited Companies exceeds twenty-five
percent (25%) of total profits or revenues, as the case may be, shall be deemed
to be covered by clause (iii).
 
8.           Non-disparagement.  Employee agrees he will not disparage Company
or any Affiliate or make or solicit any comments to the media or others that may
be considered derogatory or detrimental to the good business name or reputation
of Company or any Affiliate.  This clause has no application to any
communications with the Equal Employment Opportunity Commission or any state or
local agency responsible for investigation and enforcement of discrimination
laws.
 
9.           Employee Availability/Cooperation.  Employee agrees to make himself
reasonably available to the Company and/or any Affiliate to respond to requests
for information pertaining to or relating to the Company or its Affiliates, or
any predecessor and successor companies, or their respective past and present
agents, officers, executives, employees, attorneys, directors, and
assigns.  Employee also agrees to reasonably assist and cooperate with the
Company and/or any Affiliate (and their outside counsel) in connection with the
defense or prosecution of any claim that may be made or threatened against or by
the Company or any Affiliate, or in connection with any ongoing or future
investigation or dispute or claim of any kind involving the Company or any
Affiliate, including any proceeding before any arbitral, administrative,
judicial, legislative, or other body or agency, including preparing for and
testifying in any proceeding to the extent such claims, investigations or
proceedings relate to services performed or required to be performed by
Employee, pertinent knowledge possessed by Employee, or any act or omission by
Employee.  Employee will perform all acts and execute and deliver any documents
that may be reasonably necessary to carry out the provisions of this
paragraph.  Upon presentment to the Company of appropriate documentation, the
Company will pay directly or reimburse Employee for the reasonable out-of pocket
expenses incurred as a result of such cooperation.
 
10.           Resignation.  Employee agrees that, upon the Termination Date, he
resigns from all offices, directorships, trusteeships, committee memberships,
and fiduciary capacities held with, or on behalf of, the Company or its
Affiliates, and any benefit plans of the Company or its Affiliates.  Employee
will execute the resignations attached as Exhibit E contemporaneously with his
execution of this Release Agreement, and agrees to reasonably cooperate with the
Company to execute any additional resignations that the Company may determine to
be required upon its further review of applicable requirements to which it is
subject.
 
III.           Acknowledgments and Additional Terms
 
A.           Consideration/Revocation Period.  Employee shall have twenty-one
(21) days following his receipt of this Release Agreement to consider whether or
not to sign this Release Agreement.  Employee acknowledges that he may revoke
his acceptance of the terms and conditions of this Release Agreement at any time
within seven (7) calendar days after the day on which he originally returned his
 

 
4

--------------------------------------------------------------------------------

 

signed copy of the Release Agreement to the Company.  Such revocation, to be
effective, must be delivered by written notice, in a manner so the notice is
received on or before the seventh day by:  General Counsel, H&R Block, Inc., One
H&R Block Way, Kansas City, MO  64105.  In the event Employee does not return an
executed copy of this Release Agreement to the Company within the twenty-one
(21) day period, or Employee revokes his acceptance of the terms and conditions
of this Release Agreement within the seven (7) day period following his
execution of this Release Agreement, Employee will not be entitled to any of the
payments or benefits provided under paragraph II(A).
 
B.           Opportunity to Consult Personal Attorney.  Employee acknowledges
that Company has advised him to seek his own legal counsel prior to signing this
Release Agreement and that he has consulted or has had the opportunity to
consult with his personal attorney prior to executing this Release Agreement.
 
C.           No Admission of Liability.  Employee and Company agree that nothing
in this Release Agreement is an admission by either of any wrongdoing, and that
nothing in this Release Agreement is to be construed as such by anyone.
 
D.           Consideration.  Employee agrees that provision of the payments and
benefits set forth in paragraph II(A) are valuable consideration to which
Employee would not otherwise be entitled.
 
E.           Choice of Law.  All disputes which arise out of the interpretation
and enforcement of this Release Agreement shall be governed by the laws of the
State of Missouri without giving effect to its choice of law provisions.
 
F.           Entire Agreement.  This Release Agreement, including Exhibits B
through E attached hereto, constitute the entire agreement between the parties
related to the subject matters set forth in this Release Agreement.  The parties
acknowledge the terms of the Plan can be terminated or changed according to the
terms set forth in the Plan.  The parties acknowledge the terms of this Release
Agreement can only be changed by a written amendment to the Release Agreement
signed by both parties.
 
G.           No Reliance.  The parties have not relied on any representations,
promises, or agreements of any kind made to them in connection with this Release
Agreement, except for those set forth in writing in this Release Agreement or in
the Plan.
 
H.           Separate Signatures.  Separate copies of this Release Agreement
shall constitute originals which may be signed separately but which together
will constitute one single agreement.
 
I.           Effective Date.  This Release Agreement becomes effective and
binding on the eighth calendar day following Employee’s execution of the Release
Agreement pursuant to paragraph III(A).
 
J.           Severability.  If any provision of this Release Agreement,
including the Plan, is held to be invalid, the remaining provisions shall remain
in full force and effect.  In addition, if a court of competent jurisdiction
determines the restrictions contained in paragraphs II(B)(5), (6) and (7) to be
invalid, illegal, or otherwise unenforceable or unreasonable in scope, the
validity, legality, and enforceability of the other provisions of this Release
Agreement shall not be affected thereby.  Any such restriction(s) in paragraphs
II(B)(5), (6) or (7) determined by a court of competent jurisdiction to be
invalid, illegal, or otherwise unenforceable or unreasonable will be considered
by the Company and Employee to be amended as to the scope of protection, time
and geographic area in whatever manner, if any, is considered reasonable by that
court and, as so amended, will be enforced.
 

 
5

--------------------------------------------------------------------------------

 
 
K.           Continuing Obligations.  Any continuing obligations Employee has
after separation of employment pursuant to any written agreement with Company,
the Plan, or by operation of law are intended to survive this Release
Agreement.  The terms of this Release Agreement add to any such obligations and
are not intended to otherwise modify them in any way.
 
L.           409A Representations.  Company has made a good faith effort to
comply with current guidance under Section 409A of the Internal Revenue
Code.  Notwithstanding the foregoing or any provision in this Agreement to the
contrary, Company does not warrant or promise compliance with Section 409A, and
Employee understands and agrees that he shall not have any claim against Company
with respect to Section 409A or for any good faith effort taken to comply with
Section 409A.
 
IV.           Release
 
A.           In consideration of the recitations and agreements listed above,
Employee releases, and forever discharges Company and each and every one of its
direct and indirect parent, affiliate, subsidiary, component, predecessor, and
successor companies, and their respective past and present agents, officers,
executives, employees, attorneys, directors, and assigns (collectively the
“Released Parties”), from any and all matters, claims, charges, demands,
damages, causes of action, debts, liabilities, controversies, claims for
attorneys’ fees, judgments, and suits of every kind and nature whatsoever,
foreseen or unforeseen, known or unknown, which have arisen between Employee and
the Released Parties up to the date Employee signs this Release Agreement.
 
B.           This release of claims includes, but is not limited to:  (1) any
claims Employee may have relating to any aspect of his employment with the
Released Parties and/or the separation of that employment; (2) any breach of an
actual or implied contract of employment between Employee and the Released
Parties; (3) any claim of unjust or tortious discharge; (4) any common law claim
(including but not limited to fraud, negligence, intentional or negligent
infliction of emotional distress, negligent hiring/retention/supervision, or
defamation); (5) any claims arising under (i) the Civil Rights Act of 1866, 42
U.S.C. § 1981, (ii) the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq.,
as amended by the Civil Rights Act of 1991, (iii) the Age Discrimination in
Employment Act, 29 U.S.C. §§ 621, et seq. (including but not limited to the
Older Worker Benefit Protection Act), (iv) the Employee Retirement Income
Security Act, 29 U.S.C. §§ 1001, et seq., (v) the Rehabilitation Act of 1973, 29
U.S.C. §§ 701, et seq., (vi) the American with Disabilities Act, 42 U.S.C. §§
12101, et seq., (vii) the Occupational Safety and Health Act, 29 U.S.C. §§ 651,
et. seq., and (viii) the Worker Adjustment and Retraining Notification Act, 29
U.S.C. §§ 2101, et seq.; (6) any applicable state or local employment
discrimination statute or ordinance; and (7) any other federal, state, or local
statutes or ordinances.
 
C.           Employee represents and warrants that, as of the date he signs this
Release Agreement, he has not filed or commenced any suit, claim, charge,
complaint, or other legal proceeding of any kind against the Released Parties.
 
D.           Employee further agrees in the event any person or entity should
bring any charge, claim, complaint, or action of the type listed in or
contemplated by paragraph IV(A) or (B) on his behalf, Employee hereby waives and
forfeits any right to recovery under said claim and will exercise every good
faith effort to have such claim dismissed.  This Release Agreement does not
affect, however, the Equal Employment Opportunity Commission’s (“EEOC’s”) rights
and responsibilities to investigate or enforce applicable employment
discrimination statutes.
 
E.           For purposes of the Age Discrimination in Employment Act (“ADEA”)
only, this Release Agreement does not affect the EEOC’s rights and
responsibilities to enforce the ADEA, nor does this
 

 
6

--------------------------------------------------------------------------------

 
Release Agreement prohibit Employee from filing a charge under the ADEA
(including a challenge to the validity of the waiver of claims in this Release
Agreement) with the EEOC, or participating in any investigation or proceeding
conducted by the EEOC.  Nevertheless, Employee agrees that the Released Parties
will be shielded against any recovery by Employee, provided this Release
Agreement is valid under applicable law.
 
F.           Employee agrees he waives any right to participate in any
settlement, verdict or judgment in any class, collective or multi-party action
against the Released Parties arising from conduct occurring on or before the
date Employee signs this Release Agreement, and that he waives any right to
accept anything of value or any injunctive relief associated with any such
pending or threatened class action against the Released Parties.
 
 
THIS IS A RELEASE OF CLAIMS - READ CAREFULLY BEFORE SIGNING
 
 
I have read this Severance and Release Agreement.  Company advised me to seek
the advice of counsel regarding the meaning and effect of this Release
Agreement, and I have had the opportunity to do so.  I fully understand the
terms of this Release Agreement and I understand it is a complete and final
release of any of my claims against the Released Parties (as defined in this
Release Agreement).  I sign the Release Agreement as my own free act and deed.
 
 


 
PHILIP L. MAZZINI
 
 
/s/ Philip L. Mazzini
 
 
Date: 6/1/12
 
 
 HRB TAX GROUP, INC.
 
 
/s/ Aileen Wilkins
 
 
By:           Aileen Wilkins
 
 
Title:           Chief People Officer
 
 
Date:           6/12/12
 
   
 

 
7

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 




H&R BLOCK, INC. EXECUTIVE SEVERANCE PLAN



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B




STOCK OPTION SUMMARY


Grant Date
Grant Price
Shares Granted
Vested
Accelerated
Term Date
11/29/2004
$23.52
2,000
2,000
 
7/30/13
6/30/2005
$29.175
3,540
3,540
 
7/30/13
6/30/2006
$23.86
5,795
5,795
 
7/30/13
6/30/2007
$23.37
8,950
8,950
 
7/30/13
7/3/2008
$21.81
10,535
10,535
 
7/30/13
9/2/2008
$25.56
9,380
9,380
 
7/30/13
7/2/2009
$16.89
40,000
26,666
13,334
7/30/13
10/1/2010
$12.59
88,155
22,0381
 
4/30/13
6/30/2011
$16.04
108,025
02
       
Total
88,904
13,334
 




--------------------------------------------------------------------------------

 
1  Employee forfeits the remaining 66,117 options from this grant.
 
2  Employee forfeits all options from this grant.

 
 

--------------------------------------------------------------------------------

 




EXHIBIT C




PERFORMANCE SHARES SUMMARY
 

 
Grant Date
Performance Period
Performance Shares Granted
Vested
6/30/2011
5/1/2011 – 4/30/2014
12,025
4,0051
   
Total
4,005




--------------------------------------------------------------------------------

 
1  These performance shares vested as of April 30, 2012 and do not include any
dividend equivalents that may be awarded; Employee will forfeit the remaining
8,020 performance shares from this grant.

 
 

--------------------------------------------------------------------------------

 


EXHIBIT D




RESTRICTED SHARES SUMMARY
 

 
Grant Date
Shares Granted
Vested
Accelerated
7/2/2009
2,231
0
2,231
10/1/2010
6,355
1,5881
 
6/30/2011
8,730
02
   
Total
1,588
2,231




--------------------------------------------------------------------------------

 
1  Employee forfeits 4,767 shares from this grant.
 
2  Employee forfeits all shares from this grant.
 
 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT E




RESIGNATION


To Whom It May Concern:


Effective April 30, 2012, I hereby resign from the following officer and
director positions:


Entity Name
Title
Express Tax Service, Inc.
Director
Express Tax Service, Inc.
President
H&R Block (India) Private Limited
Director
H&R Block (Nova Scotia), Incorporated
Director
H&R Block Canada Financial Services, Inc.
Director
H&R Block Canada Financial Services, Inc.
Chairman of the Board
H&R Block Canada, Inc.
Director
H&R Block Canada, Inc.
President
H&R Block Eastern Enterprises, Inc.
Director
H&R Block Eastern Enterprises, Inc.
President
H&R Block Enterprises LLC
President
H&R Block Global Solutions (Hong Kong) Limited
Director
H&R Block Limited
Director
H&R Block Tax and Business Services, Inc.
Director
H&R Block Tax and Business Services, Inc.
President
H&R Block Tax Services LLC
President
HRB International LLC
President
HRB Tax Group, Inc.
Director
HRB Tax Group, Inc.
President







____________________________________
Philip L. Mazzini






Dated:                                                                           





